IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TYREKE SPENCER,                          §
                                             §   No. 178, 2021
    Defendant Below,                         §
         Appellant,                          §
                                             §
         v.                                  §   Court Below–Superior Court
                                             §   of the State of Delaware
    STATE OF DELAWARE,                       §
                                             §   Cr. ID No. 1609004631A (N)
         Plaintiff Below,                    §
         Appellee.                           §

                                Submitted: July 19, 2021
                                Decided: August 11, 2021

                                           ORDER

        On June 2, 2021, the appellant, Tyreke Spencer, filed a notice of appeal from

the Superior Court’s April 22, 2021 order denying his motion for postconviction

relief. Under Supreme Court Rule 6(a)(iv), a timely notice of appeal should have

been filed on or before May 24, 2021.1 On June 24, 2021, the Senior Court Clerk

issued, by certified mail, a notice directing Spencer to show cause why his appeal

should not be dismissed as untimely filed. Spencer received the notice to show cause

as evidenced by the undated return receipt that was filed with the Court on July 6,

2021. A timely response to the notice to show cause was due on or before July 16,

2021. To date, Spencer has not responded to the notice to show cause. Dismissal of


1
 Because the thirtieth day fell on a Saturday, the notice of appeal was due on or before the next
business day, or May 24, 2021. Del. Supr. Ct. R. 11(a).
the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:


                                     /s/ James T. Vaughn, Jr.
                                     Justice




                                        2